Exhibit 10.36

 

FIRST INDUSTRIAL, L.P.

STANDARD FORM

INDUSTRIAL BUILDING LEASE

(Single Tenant)

 

1. BASIC TERMS. This Section 1 contains the Basic Terms of this Lease between
Landlord and Tenant, named below. Other Sections of the Lease referred to in
this Section 1 explain and define the Basic Terms and are to be read in
conjunction with the Basic Terms.

 

  1.1. Date of Lease: November 1, 1999.

 

  1.2. Landlord: Carlyle/FR Investors, L.L.C., a Delaware limited liability
company.

 

  1.3. Tenant: Southcorp Packaging.

 

  1.4. Premises: See “Exhibit A”.

 

  1.5. Lease Term: 10 years 0 months (“Term”), commencing November 1, 1999
(“Commencement Date”) and ending October 31, 2009 (“Expiration Date”).

 

  1.6. Permitted Uses: (See Section 4) Storage and Manufacturing of Plastic
Containers.

 

  1.7. Tenant’s Guarantor: (if none, so state) None.

 

  1.8. Brokers: (See Section 23; if none, so state)

 

(A) Tenant’s Broker: None.

 

(B) Landlord’s Broker: None.

 

  1.9. Security Deposit: (See Section 4) $22,550.00.

 

  1.10. Base Rent Payable by Tenant is: $27,880.00 per month with annual
escalation at 2.5% per annum.

 

  1.11. Riders to Lease: The following riders are attached to and made a part of
this Lease (If none, so state) Exhibit A (Legal Description), Exhibit B
(Landlord Improvements), Exhibit C (Rheem Lease) and Rules and Regulations.

 

2. LEASE OF PREMISES; RENT.

 

2.1. Lease of Premises for Lease Term. Landlord hereby leases the Premises to
Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and
subject to the conditions of this Lease.

 

2.2. Types of Rental Payments. Tenant shall pay rents of (a) net base rent
payable in monthly installments as set forth in Section 1.10 hereof, in advance,
on the first day of each and every calendar month during the Term of this Lease
(the “Base Rent”); and (b) those Operating Expenses (defined below) that exceed,
on a per annum basis, the Operating Expenses paid or incurred during the 1999
Operating Year (defined below) [collectively, “Additional Rent”]; and (c) in the
event any monthly installment of Base Rent or Additional Rent, or both, is not
paid within 10 days of the date when due, a late charge in an amount equal to 5%
of the then delinquent installment of Base Rent and/or Additional Rent (the
“Late Charge”; the Late Charge, Base Rent and Additional Rent shall collectively
be referred to as “Rent”), to Carlyle/FR Investors, 21172 Network Place,
Chicago, IL 60673 (or such other entity designated as Landlord’s management
agent, if any, and if Landlord so appoints such a management agent, the
“Agent”), or pursuant to such other directions as Landlord shall designate in
this Lease or otherwise in writing.

 

2.3. Covenants Concerning Rental Payments. Tenant shall pay the Rent promptly
when due, without notice or demand, and without any abatement, deduction or
setoff, except as may otherwise be expressly and specifically provided in this
Lease. No payment by Tenant, or receipt or acceptance by Agent or Landlord, of a
lesser amount then the correct Rent shall be deemed to be other than a payment
on account, nor shall any endorsement or statement on any check or letter
accompanying any payment be deemed an accord or satisfaction, and Agent or
Landlord may accept such payment without prejudice to its right to recover the
balance due or to pursue any other remedy available to Landlord. If the
Commencement Date occurs on a day other than the first day of a calendar month,
the Rent due for the first calendar month of the Term shall be prorated on a per
diem basis and paid to Landlord on the Commencement Date, and the Term will be
extended to terminate on the last day of the calendar month in which the
Expiration Date stated in Section 1.5 occurs.

 

1



--------------------------------------------------------------------------------

3. OPERATING EXPENSES.

 

3.1. Definitional Terms Relating to Additional Rent. For purposes of this
Section and other relevant provisions of the Lease

 

3.1.1. Operating Expenses. The term “Operating Expenses” shall mean all costs
and expenses paid or incurred with respect to the ownership, repair,
replacement, restoration, maintenance and operation of the Premises, including,
without limitation, the following: (i) all costs, wages and benefits of
employees or other agents of Landlord or Agent engaged in the operation,
maintenance or rendition of other services to or for the Premises; (ii) to the
extent not separately metered, billed, or furnished, all charges for utilities
and services furnished to the Premises, together with any taxes on such
utilities; (iii) all premiums for casualty, workers’ compensation, liability,
boiler, flood and all other types of insurance provided by Landlord and relating
to the Premises; (iv) the cost of all supplies, tools, materials and equipment
utilized in the ownership and operation of the Premises, and sales and other
taxes thereon; (v) amounts charged by any or all of contractors, materialmen and
suppliers for services, materials and supplies furnished in connection with any
or all of the operation, repair and maintenance of any part of the Premises
(excluding the structural elements of the Premises for which Landlord is
responsible as set forth in Section 13.2 hereof); (vi) any capital improvements
made by, or on behalf of, Landlord to the Premises that are either or both (a)
designed to reduce Operating Expenses and (b) required to keep the Premises in
compliance with all governmental laws, rules and regulations (enacted from and
after the date of this Lease) applicable thereto, from time to time; (vii) all
professional fees incurred in connection with the operation, management and
maintenance of the Premises; and (viii) Taxes, as hereinafter defined.

 

3.1.2. Taxes. The term “Taxes,” as referred to in Section 3.1.1(viii) above
shall mean (i) all governmental taxes, assessments, fees and charges of every
land or nature (other than Landlord’s income taxes), whether general, special,
ordinary or extraordinary, due at any time or from time to time, during the Term
and any extensions thereof, in connection with the ownership, leasing, or
operation of the Premises, or of the personal property and equipment located
therein or used in connection therewith; and (ii) any reasonable expenses
incurred by Landlord in contesting such taxes or assessments and/or the assessed
value of the Premises. For purposes hereof, Taxes for any year shall be Taxes
that are due for payment or paid in that year rather than Taxes that are
assessed, become a lien, or accrue during such year.

 

3.1.3. Operating Year. The term “Operating Year” shall mean the calendar year
commencing January 1st of each year (including the calendar year within which
the Commencement Date occurs) during the Term.

 

3.2. Payment of Operating Expenses. Tenant shall pay, as Additional Rent and in
accordance with the requirements of Section 3.3, the Operating Expenses as set
forth in Sections 2.2. and 3.3. The Additional Rent commences to accrue upon the
Commencement Date. Tenant’s share of Operating Expenses payable by Tenant
hereunder for the Operating Years in which the Term begins and ends shall be
prorated to correspond to that portion of said Operating Years occurring within
the Term. Operating Expenses and any other sums due and payable under this Lease
shall be adjusted upon receipt of the actual bills therefor and the obligations
of this Section 3 shall survive the termination or expiration of the Lease.
Following the end of each Operating Year, Landlord shall provide Tenant with
written notice (the “Landlord’s Notice”) of the actual Operating Expenses due
and payable by Tenant pursuant to the terms hereof. Within thirty (30) days
following receipt of Landlord’s Notice, and upon reasonable prior written notice
to Landlord (but no more than one time per Operating Year), Tenant shall have
the right, at Tenant’s expense and during Landlord’s normal business hours, to
inspect Landlord’s books and records showing such Operating Expenses; provided,
however, that the foregoing shall not relieve Tenant of paying any deficiency
shown by Landlord’s Notice within thirty (30) days after receipt thereof. Unless
Tenant shall by notice to Landlord within such thirty (30) day period, take
exception to any item in Landlord’s Notice, the Landlord’s Notice shall be
conclusively binding and shall not be contestable by Tenant. In the event
Tenant’s review of Landlord’s books and records reveals an overpayment by
Tenant, Landlord shall credit the overpayment to the next due installments of
Rent or, if this Lease has terminated, Landlord shall refund such overpayment
directly to Tenant. Tenant acknowledges that Landlord’s books and records are
confidential and proprietary in nature and that Landlord could be damaged if
such books and records became public. Therefore, Tenant agrees to keep such
books and records in strict confidence and not to publish or disseminate the
same or any information therein without Landlord’s prior approval.

 

3.3. Payment of Additional Rent. Notwithstanding the terms of Section 3.2 to the
contrary, Landlord shall have the right to reasonably estimate the Operating
Expenses payable by Tenant hereunder for each Operating Year. Upon Landlord’s or
Agent’s notice to Tenant of such estimated amount. Tenant shall pay, on the
first day of each month during that Operating Year, an amount (the “Estimated
Additional Rent”) equal to the estimate of the Operating Expenses payable by
Tenant hereunder divided by 12 (or the fractional portion of the Operating Year
remaining at the time Landlord delivers its notice of estimated Operating
Expenses due from Tenant for the Operating Year). If the aggregate amount of
Estimated Additional Rent actually paid by Tenant during any Operating Year is
less than Tenant’s actual ultimate liability for Operating Expenses for that
particular Operating Year, Tenant shall pay the deficiency within 30 days of
Landlord’s written demand therefor. If the aggregate amount of Estimated.
Additional Rent actually paid by Tenant during a given Operating Year exceeds
Tenant’s actual liability for such Operating Year, the excess shall be credited
against the Estimated Additional Rent next due from Tenant during the
immediately subsequent Operating Year, except that in the event that such excess
is paid by Tenant during the final Operating Year, then

 

2



--------------------------------------------------------------------------------

upon the expiration of the Term, Landlord or Agent shall pay Tenant the
then-applicable excess promptly after determination thereof. No interest shall
be payable to Tenant on account of such payments of Estimated Additional Rent
and such payments may be commingled.

 

4. USE OF PREMISES; SIGNAGE; SECURITY DEPOSIT.

 

4.1. Use of Premises. The Premises shall be used by Tenant for the purpose’s)
set forth in Section 1.6 above and for no other purpose whatsoever. Tenant shall
not, at any time, use or occupy, or suffer or permit anyone to use or occupy,
the Premises, or do or permit anything to be done in the Premises, in any manner
that may (a) violate any Certificate of Occupancy for the Premises; (b) cause,
or be liable to cause, injury to, or in any way impair the proper utilization
of, all or any portion of the Premises (including, but not limited to, the
structural elements of the Building, as defined in Exhibit A) or any equipment,
facilities or systems therein; (c) constitute a violation of the laws and
requirements of any public authority or the requirements of insurance bodies or
the rules and regulations of the Premises, including any covenant, condition or
restriction affecting the Premises; (d) exceed the load bearing capacity of the
floor of the Building; (e) impair or tend to impair the character, reputation or
appearance of the Premises; or (f) unreasonably annoy, inconvenience or disrupt
the operations or tenancies of other tenant.; or users of the Premises, if any.

 

4.2. Signage. Tenant shall not affix any sign of any size or character to any
portion of the Premises, without prior written approval of Landlord, which
approval shall not be unreasonably withheld or delayed. Tenant shall remove all
signs of Tenant upon the expiration or earlier termination of this Lease and
immediately repair any damage to the Premises caused by, or resulting from, such
removal.

 

4.3. Security Deposit. Simultaneously with the execution and delivery of this
Lease, Tenant shall deposit with Landlord or Agent the sum set forth in Section
1.8 above, in cash (the “Security”), representing security for the performance
by Tenant of the covenants and obligations hereunder. The Security shall be held
by Landlord or Agent, without interest, in favor of Tenant; provided, however,
that no trust relationship shall be deemed created thereby and the Security may
be commingled with other assets of Landlord. If Tenant defaults in the
performance of any of its covenants hereunder, Landlord or Agent may, without
notice to Tenant, apply all or any part of the Security, to the extent required
for the payment of any Rent or other sums due from Tenant hereunder, in addition
to any other remedies available to Landlord. If such application occurs.
Landlord shall make a reasonable effort a so advise Tenant, in writing, promptly
following such application. In the event the Security is so applied, Tenant
shall, upon demand, immediately deposit with Landlord or Agent a sum equal to
the amount so used. If Tenant fully and faithfully complies with all the
covenants hereunder, the Security (or any balance thereof) shall be returned to
Tenant within 30 days after the last to occur of (i) the date the Term expires
or terminates or (ii) delivery to Landlord of possession of the Premises.
Landlord may deliver the Security to any purchaser of Landlord’s interest in the
Premises [or any Successor Landlord (defined below), if applicable], and
thereupon Landlord and Agent shall be discharged from any further liability with
respect to the Security.

 

5. CONDITION AND DELIVERY OF PREMISES.

 

5.1. Condition of Premises. Tenant agrees that Tenant is familiar with the
condition of the Premises, and Tenant hereby accepts the foregoing on an
“AS-IS,” “WHERE-IS” basis. Tenant acknowledges that neither Landlord nor Agent
nor any representative of Landlord has made any representation as to the
condition of the foregoing or the suitability of the foregoing for Tenant’s
intended use. Tenant represents and warrants that Tenant has made its own
inspection of the foregoing. Neither Landlord nor Agent shall be obligated to
make any repairs, replacements or improvements (whether structural or otherwise)
of any kind or nature to the foregoing in connection with, or in consideration
of, this Lease, except (a) as set forth in Sections 18 and 13 and (b) with
respect to all (if any) repairs and improvements expressly and specifically
described in Exhibit B attached hereto (“Work Items”). Landlord agrees to make
reasonable efforts to enforce, or cause Agent to enforce, upon Tenant’s request,
all manufacturer’s or contractor’s warranties, if any, issued in connection with
any of the Work Items. Notwithstanding the foregoing to the contrary, Landlord
hereby represents and warrants to Tenant that the three (3) Reznor Gas Unit
Heaters shall be in good working order on the Commencement Date.

 

5.2. Delay in Commencement. Landlord shall not be liable to Tenant if Landlord
does not deliver possession of the Premises to Tenant on the Commencement Date.
The obligations of Tenant under the Lease shall not be affected thereby, except
that the Commencement Date shall be delayed until Landlord delivers possession
of the Premises to Tenant, and the Lease Term shall be extended by a period
equal to the number of days of delay in delivery of possession of the Premises
to Tenant, plus the number of days necessary to end the Lease Term on the last
day of a month.

 

6. SUBORDINATION; NOTICES TO SUPERIOR LESSORS AND MORTGAGEES; ATTORNMENT.

 

6.1. Subordination. Provided that Tenant is provided with a reasonable and
customary subordination, nondisturbance and attornment agreement duly executed
by the holder of any mortgage or deed of trust or the landlord pursuant to any
ground ease, this Lease is and shall be subject and subordinate at all times to
all ground leases or underlying leases that may now exist or hereafter be
executed affecting the Premises; and to

 

3



--------------------------------------------------------------------------------

any mortgage or deed of trust that may now exist or be placed upon, and
encumber, any or all of the Premises; any ground leases or underlying leases for
the benefit of the Premises; or all or any portion of Landlord’s interest or
estate in any of said items. Notwithstanding the foregoing, Landlord shall have
the right to subordinate (or cause to be subordinated) any such ground leases or
underlying leases for the benefit of the Premises, or any such mortgage or deed
of trust liens, to this Lease. Tenant shall execute and deliver, within 10 days
after request by Landlord and in the form reasonably requested by Landlord, any
additional documents evidencing the priority of subordination of this Lease with
respect to any such ground leased or underlying leases or any such mortgage or
deed of trust.

 

6.2. Estoppel Certificates. Tenant agrees, from time to time and within 10 days
after request by Landlord, to deliver to Landlord, or Landlord’s designee, an
estoppel certificate stating such matters pertaining to this Lease as may be
reasonably requested by Landlord. Failure by Tenant to timely execute and
deliver such certificate shall constitute an acceptance of the Premises and
acknowledgment by Tenant that the statements included therein are true and
correct without exception. Landlord and Tenant intend that any statement
delivered pursuant to this section may be relied upon by any prospective
purchaser or mortgagee of the Premises or of any interest therein or any other
Landlord designee.

 

6.3. Transfer for Landlord. In the event of a sale or conveyance by Landlord of
the Premises, the same shall operate to release Landlord from any future
liability for any of the covenants or conditions, express or implied, herein
contained in favor of Tenant, and in such event Tenant agrees to look solely to
Landlord’s successor in interest with respect thereto and agrees to attorn to
such successor; provided, however, that the purchaser of the Premises separately
assumes all of Landlord’s obligations and liabilities under this Lease.

 

7. QUIET ENJOYMENT. Subject to the provisions of this Lease, so long as Tenant
pays all of the Rent and performs all of its other obligations hereunder, Tenant
shall not be disturbed in its possession of the Premises by Landlord, Agent or
any other person lawfully claiming through or under Landlord. This covenant
shall be construed as a covenant running with the Premises and is not a personal
covenant of Landlord. Notwithstanding the foregoing, however, Tenant
acknowledges and agrees that Landlord shall have the unfettered and unilateral
right to use portions of the Premises (but not the interior of the Building) for
such purposes and uses as Landlord may desire; provided, however, that in all
events and under all circumstances. Landlord’s use of any portion of the
Premises shall not interfere, in any material respect, with any or all of (a)
Tenant’s rights to occupy and use the Premises (in the manner and for the
purposes contemplated hereunder); (b) Tenant’s right to utilize the vehicular
parking areas located on the Premises; and (c) Tenant’s right of access, ingress
and egress to and from the Premises.

 

8. ASSIGNMENT, SUBLETTING AND MORTGAGING.

 

8.1. Prohibition. Tenant acknowledges that this Lease and the Rent due under
this Lease have been agreed to by Landlord in reliance upon Tenant’s reputation
and creditworthiness and upon the continued operation of the Premises by Tenant
for the particular use set forth in Section 4 above; therefore, Tenant shall
not, whether voluntarily, or by operation of law, or otherwise: (a) assign or
otherwise transfer this Lease; (b) sublet the Premises or any part thereof, or
allow the same to be used or occupied by anyone other than Tenant; or (c)
mortgage, pledge, encumber or otherwise hypothecate this Lease or the Premises,
or any part thereof, in any manner whatsoever, without in each instance
obtaining the prior written consent of Landlord, which consent may be given or
withheld is Landlord’s sole, but reasonable, discretion; provided, however,
notwithstanding the foregoing to the contrary, Tenant may assign this Lease or
sublet the Premises to an affiliate (defined below) without the prior consent of
Landlord. Any purported assignment (to other than a Tenant affiliate), mortgage,
transfer, pledge or sublease (to other than a Tenant affiliate) made without the
prior written consent of Landlord shall be absolutely null and void. No
assignment of this Lease shall be effective and valid unless and until the
assignee executes and delivers to Landlord any and all documentation reasonably
required by Landlord in order to evidence assignee’s assumption of all
obligations of Tenant hereunder. Any consent by Landlord to a particular
assignment, sublease or mortgage shall not constitute consent or approval of any
subsequent assignment, sublease or mortgage, and Landlord’s written approval
shall be required in all such instances. No consent by Landlord to any
assignment of sublease shall be deemed to release Tenant from its obligations
hereunder and Tenant shall remain fully liable for performance of all
obligations under this Lease.

 

8.2. Rights of Landlord. If this Lease is aligned, or if the Premises (or any
part thereof) are sublet or used or occupied by anyone other than Tenant,
whether or not in violation of this Lease, Landlord or Agent may (without
prejudice to, or waiver of its rights), collect Rent from the assignee,
subtenant or occupant. Landlord or Agent may apply the net amount collected to
the Rent herein reserved, but no such assignment, subletting, occupancy or
collection shall be deemed a waiver of any of the provisions of this Section 8.
With respect to the allocable portion of the Premises sublet, in the event that
the total rent and any other considerations received under any sublease by
Tenant is greater than the total Rent required to be paid, from time to time,
under this Lease, Tenant shall pay to Landlord fifty percent (50%) of such
excess as received from any subtenant and such amount shall be deemed a
component of the Additional Rent.

 

8.3. Permitted Transfer. For purposes of this Lease, the term “affiliate” shall
mean any entity that controls, is controlled by, or is under common control with
Tenant. Any affiliate or other permitted

 

4



--------------------------------------------------------------------------------

transferee hereunder shall execute and deliver to Landlord any and all
documentation reasonably require by Landlord in order to evidence assignee’s
assumption of all obligations of Tenant hereunder.

 

9. COMPLIANCE WITH LAWS.

 

9.1 Compliance with Laws. Tenant shall, it its sole expense (regardless of the
cost thereof), comply with all local, state and federal laws, rules, regulations
and requirements now or hereafter in force and all judicial and administrative
decisions in connection with the enforcement thereof (collectively “Laws”),
pertaining to either or both of the Premises and the Tenant’s use thereof. If
any license or permit is required for the conduct of Tenant’s business in the
Premises, Tenant, at its expense, shall procure such license prior to the
Commencement Date, and shall maintain such license or permit in good standing
throughout the Term. Tenant shall give prompt notice to Landlord of any written
notice it receives of the alleged violation of any Laws or requirements of any
governmental or administrative authority with respect to either or both of the
Premises and the use or occupation thereof. The judgment of any court of
competent jurisdiction, or the admission of Tenant in any action or proceeding
against Tenant, whether Landlord is a party thereto or not, that any such Law
pertaining to the Premises has been violated, shall be conclusive of that fact
as between Landlord and Tenant.

 

9.2. Hazardous Materials. If during the Term (or any extension thereof) any
Hazardous Material (defined below) is generated, transported, stored, used,
treated or disposed of at, to, from, on or in the Premises by, or a result of
any act or omission of, any or all of Tenant and any or all of Tenant’s Parties
(defined below): (i) Tenant shall, at its own cost, at all times comply (and
cause all others to comply) with all laws (federal, state or local) relating to
Hazardous Materials, including, but not limited to, all Environmental Laws
(defined below), and Tenant shall further, at its own cost, obtain and maintain
in full force and effect at all times all permits and other approvals required
in connection therewith; (ii) Tenant shall promptly provide Landlord or Agent
with complete copies of all communications, permits or agreements with, from or
issued by any governmental authority or agency (federal, state or local) or any
private entity relating in any way to the presence, release, threat of release,
or placement of Hazardous Materials on or in the Premises, or the generation,
transportation, storage, use, treatment, or disposal at, on, in or from the
Premises, of any Hazardous Materials; (iii) Landlord, Agent and their respective
agents and employees shall have the right to either or both (a) enter the
Premises and (b) conduct appropriate tests for the purposes of ascertaining
Tenant’s compliance with all applicable Laws (including Environmental Laws),
rules or permits relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from the
Premises or any portion thereof; and (iv) upon written request by Landlord or
Agent, Tenant shall provide Landlord with the results of reasonably appropriate
tests of air, water or soil to demonstrate that Tenant complies with all
applicable Laws relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from the
Premises or any portion thereof. This Section 9.2 does not authorize the
generation, transportation, storage, use, treatment or disposal of any Hazardous
Materials at, to, from, on or in the Premises in contravention of this Section
9. Tenant covenants to investigate, clean up and otherwise remediate, at
Tenant’s sole expense, any release of Hazardous Materials caused, contributed to
or created by any or all of (A) Tenant and (B) any or all of Tenant’s officers,
directors, invitees, agents, employees, contractors or representatives
(“Tenant’s Parties”) during the Term. Such investigation and remediation shall
be performed only after Tenant has obtained Landlord’s prior written consent;
provided, however, that Tenant shall be entitled to respond immediately to an
emergency without first obtaining such consent. All remediation shall be
performed in strict compliance with Environmental Laws and to the reasonable
satisfaction of Landlord. Tenant shall be liable for any and all conditions
covered hereby, and for all costs relating thereto, that are caused or created
by any or all of Tenant and Tenant’s Parties. Tenant shall not enter into any
settlement agreement, consent decree or other compromise with respect to any
claims relating to any Hazardous Materials in any way connected to the Premises
without first obtaining Landlord’s written consent (which consent may be given
or withheld in Landlord’s sole, but reasonable, discretion) and affording
Landlord the reasonable opportunity to participate in any such proceedings.
Landlord shall be liable for the investigation, clean up and remediation of any
release of Hazardous Material to the extent caused, contributed to or created by
Landlord or its agents, employees, representatives and contractors. As used
herein, the term (x) “Environmental Laws” shall mean any and all Laws pertaining
to Hazardous Materials or that otherwise deal with or relate to air or water
quality, air emissions, soil or ground conditions or other environmental matters
of any kind; and (y) “Hazardous Materials” shall mean any waste, material or
substance (whether in the form of liquids, solids or gases, and whether or not
air-borne) that is or may be deemed to be or include pesticide, petroleum,
asbestos, polychlorinated biphenyl, radioactive material, urea formaldehyde or
any other pollutant or contaminant that is or may be deemed to be hazardous,
toxic, ignitable, reactive, corrosive, dangerous, harmful or injurious, or that
presents a risk to public health or to the environment, and that is or becomes
regulated by any Environmental Law.

 

10. INSURANCE.

 

10.1. Insurance to be Maintained by Landlord. Landlord shall maintain (a)
“all-risk” property insurance covering the Premises (at its full replacement
cost), but excluding Tenant’s Property (defined in Section 12.2 below), and (b)
commercial general public liability insurance covering Landlord for claims
arising out of liability for bodily injury, death, personal injury, advertising
injury and property damage occurring in and about the Premises and otherwise
resulting from any acts and operations of Landlord, its agents and employees,

 

5



--------------------------------------------------------------------------------

 

and (c) rent loss insurance, all of the above with limits that are required by
any lender(s) of Landlord, or as are otherwise reasonably determined by
Landlord.

 

10.2. Liability Insurance. Tenant shall purchase, at its own expense, and keep
in force during this Lease a policy or policies of (i) commercial general
liability insurance, including personal injury and property damage, in the
amount of not less than $2,000,000.00 per occurrence and $5,000,000.00 annual
general aggregate per location, and comprehensive automobile liability insurance
covering Tenant against any losses arising out of liability for personal
injuries or deaths of persons and property damage occurring in or about the
Premises and (ii) “all-risk” property insurance covering Tenant’s Property (and
damage to other property resulting from any acts or operations of Tenant). Said
policies shall (a) name Landlord, Agent, and any party holding an interest to
which this Lease may be subordinated as additional insureds, (b) be issued by an
insurance company with a Best rating of A-X or better and otherwise reasonably
acceptable to Landlord and licensed to do business in the state in which the
Premises is located, (c) provide that said insurance shall not be canceled or
materially modified unless 30 days’ prior written notice shall have been given
to Landlord, (d) provide coverage on an occurrence basis; (e) provide coverage
for the indemnity obligations of Tenant under this Lease; (f) contain a
severability of insured parties provision and a cross liability endorsement; (g)
be primary, not contributing with and not in excess of, coverage that Landlord
may carry; (h) include a hostile fire endorsement; and (i) otherwise be in such
form and include such coverages as Landlord may reasonably require. Said policy
or policies or, a Landlord’s option, Certificate of Insurance, in a form
reasonably acceptable to Landlord, evidencing said policies, shall be delivered
to Landlord by Tenant upon commencement of the Lease and renewals thereof shall
be delivered at least 30 days prior to the expiration of said insurance.

 

10.3. Waiver of Subrogation. To the extent permitted by law, and without
affecting the coverage provided by insurance required to be maintained
hereunder, Landlord and Tenant each waive any right to recover against the other
for (a) damages to property, (b) damages to the Premises or any part thereof or
(c) claims arising by reason of the foregoing, to the extent such damages and
claims, are insured against or required to be insured against by Landlord or
Tenant under this Lease. This provision is intended to waive, fully and for the
benefit of each party, any rights and/or claims that might give rise to a right
of subrogation by any insurance carrier. The coverage obtained by each party
pursuant to this Lease shall include, without limitation, a waiver of
subrogation by the carrier which conforms to the provisions of this section.

 

11. ALTERATIONS.

 

11.1. Procedural Requirements. Tenant may, from time to time, at its expense,
make alterations or improvements in and to the Premises (hereinafter
collectively referred to as “Alterations”), provided that Tenant first obtains
the written consent of Landlord in each instance. Landlord’s consent to
Alterations shall not be unreasonably withheld, provided that: (a) the
Alterations arc non-structural and the structural integrity of the Building
shall not be affected; (b) the Alterations are to the interior of the Building;
(c) the proper functioning of the mechanical, electrical, heating, ventilating,
air-conditioning (“HVAC”), sanitary and other service systems of the Premises
shall not be affected and the usage of such systems by Tenant shall not be
increased; (d) Tenant shall have appropriate insurance coverage, reasonably
satisfactory to Landlord, regarding the performance and installation of the
Alterations; (e) the Alterations shall conform with all other requirements of
this Lease; and (f) Tenant shall have provided Landlord with reasonably detailed
plans (the “Plans”) for such Alterations in of advance of requesting Landlord’s
consent. Notwithstanding anything to the contrary contained in this Section
11.1, Landlord’s consent shall not be required for Alterations satisfying
clauses (a) through (e) above and costing $10,000.00 or less in any one instance
(up to a maximum aggregate of $25,000.00 over the Term). Additionally, before
proceeding with any Alterations, Tenant shall (i) at Tenant’s expense, obtain
all necessary governmental permits and certificates for the commencement and
prosecution of Alterations; (ii) submit to Agent, for Landlord’s written
approval, working drawings, plans and specifications and all permits for the
work to be done and Tenant shall not proceed with such Alterations until it has
received said approval; and (iii) cause those contractors, materialmen and
suppliers engaged to perform the Alterations to deliver to Landlord certificates
of insurance (in a form reasonably acceptable to Landlord) evidencing policies
of commercial general liability insurance (providing the same coverages at
required in Section 10.2(i)) and workers compensation insurance. Such insurance
policies shall satisfy the obligations imposed under Section 10.2(a) through (d)
and Section 10.2(f) through (i). After obtaining Landlord’s approval to the
Alterations, Tenant shall give Landlord at least five days’ prior written notice
of the commencement of any Alterations at the Premises, and Landlord may elect
to record and post notices of non-responsibility at the Premises.

 

11.2. Performance of Alterations. Tenant shall cause the Alterations to be
performed in compliance with all applicable permits, laws and requirements of
public authorities, and with Landlord’s reasonable rules and regulations or any
other restrictions that Landlord or Agent may impose on the Alterations. Tenant
shall cause the Alterations to be diligently performed in a good and workmanlike
manner, using new materials and equipment at least equal in quality and class to
the standards for the Premises established by Landlord or Agent. Tenant shall
obtain all necessary permits and certificates for final governmental approval of
the Alterations and shall provide Landlord with “as built” plans, copies of all
construction contracts, governmental permits and certificates and proof of
payment for all labor and materials, including, without limitation, copies of
paid invoices and final lien waivers.

 

11.3. Lien Prohibition. Tenant shall pay when due all claims for labor and
material furnished to the Premises in connection with the Alterations. Tenant
shall not permit any mechanics or

 

6



--------------------------------------------------------------------------------

materialmen’s liens to attach to the Premises. Tenant, at its expense, shall
procure the satisfaction or discharge of record of all such liens and
encumbrances within 30 days after the filing thereof; or, if acceptable to
Landlord, in its reasonable determination, Tenant may procure (for Landlord’s
benefit) a bond or other protection against any such lien or encumbrance. In the
event Tenant has not so performed, Landlord may, at its option, pay and
discharge such liens and Tenant shall be responsible to reimburse Landlord, on
demand and as Additional Rent under this Lease, for all costs and expenses
incurred in connection therewith, together with interest thereon at the rate set
forth in Section 22.3, which expenses shall include reasonable fees of attorneys
of Landlord’s choosing, and any costs in posting bond to effect discharge or
release of the lien as an encumbrance against the Premises.

 

12. LANDLORD’S AND TENANT’S PROPERTY.

 

12.1. Landlord’s Property. Subject to Section 12.2, all fixtures, machinery,
equipment, improvements and appurtenances attached to, or built into, the
Premises at the commencement of, or during the Term, whether or not placed there
by or at the expense of Tenant, shall become and remain a part of the Premises;
shall be deemed the property of Landlord (the “Landlord’s Property”), without
compensation or credit to Tenant; and shall not be removed by Tenant upon, or at
any time prior to, the Expiration Date unless Landlord requests their removal;
provided, however, if prior to attaching or building any such fixtures,
machinery, equipment, improvements or appurtenances in or to the Premises,
Tenant requests the removal thereof at any during the Lease or upon the
Expiration Date, and Landlord consents to such removal. Tenant may remove the
same at such time provided that Tenant, at Tenant’s expense, repairs any damage
to the Premises resulting from such removal. Further, any personal property in
the Premises on the Commencement Date, movable or otherwise, unless installed
and paid for by Tenant, shall be and shall remain the property of Landlord and
shall not be removed by Tenant. In no event shall Tenant remove any of the
following materials or equipment without Landlord’s prior written consent: any
power wiring or power panels, lighting or lighting fixtures, wall or window
coverings, carpets or other floor coverings, heaters, air conditioners or any
other HVAC equipment fencing or security gates, or other similar building
operating equipment and decorations.

 

12.2. Tenant’s Property. All movable non-structural partitions, business and
trade fixtures, machinery and equipment, communications equipment and office
equipment that are installed in the Premises by, or for the account of, Tenant
and without expense to Landlord, and that can be removed without structural
damage to the Building, and all furniture, furnishings and other articles of
movable personal property owned by Tenant and located in the Premises
(collectively, the “Tenant’s Property”) shall be and shall remain the property
of Tenant and may be removed by Tenant at any time during the Term, provided
Tenant repairs or pays the cost of repairing any damage to the Premises
resulting from the installation and/or removal thereof. At or before the
Expiration Date, or the date of any earlier termination, Tenant, at its expense,
shall remove from the Premises all of Tenant’s Property and any Alterations
(except such items thereof as constitute Landlord’s Property; or as Landlord
shall have expressly permitted, in writing, to remain, which property shall
become the property of Landlord), and Tenant shall repair any damage to the
Premises resulting from any installation and/or removal of Tenant’s Property.
Any other items of Tenant’s Property that shall remain in the Premises after the
Expiration Date, or following an earlier termination date, may, at the option of
Landlord, be deemed to have been abandoned, and in such case, such items may be
retained by Landlord as its property or be disposed of by Landlord, in
Landlord’s sole and absolute discretion and without accountability, at Tenant’s
expense. Notwithstanding the foregoing, if Tenant is in default under the terms
of this Lease, it may remove Tenant’s Property from the Premises only upon the
express written direction of Landlord.

 

13. REPAIRS AND MAINTENANCE.

 

13.1. Tenant Repairs and Maintenance. Except as provided in Section 13.2 below,
Tenant shall, at its expense, throughout the Term, maintain and preserve, in
good condition (subject to normal and customary wear and tear), the Premises,
and the fixtures and appurtenances therein. Tenant shall also be responsible for
all non-structural repairs and replacements, interior and exterior, ordinary and
extraordinary, in and to the Premises and the facilities and systems thereof
(including, but not limited to, the sidewalks, driveways, curbs, loading areas
and landscaped areas, and the electrical, mechanical, HVAC, and plumbing
systems). In addition, Tenant shall, at its expense, be responsible for the
maintenance, repair and replacement of the parking lot but only after the
initial replacement of the parking lot by Landlord, as set forth in Section 13.2
below. Tenant shall enter into a preventative maintenance and service contract
with a reputable service provider for maintenance of the HVAC systems of the
Premises. Tenant shall also be responsible for all cost and expenses incurred to
perform any and all repairs and replacements (whether structural or
non-structural; interior or exterior; and ordinary or extraordinary), in and to
the Premises and the facilities and systems thereof, if and to the extent that
the need for such repairs or replacements arises directly from any act,
omission, misuse or neglect of Tenant, any of its subtenants, or others entering
into the Premises by act or omission of Tenant or any subtenant (the “Tenant
Necessitated Repairs and Replacements”). Any repairs or replacements required to
be made by Tenant to any or all of the structural components of the Building, if
any, and the mechanical, electrical, sanitary, HVAC, or other systems of the
Premises shall be performed, at Tenant’s expense, by appropriately licensed
contractors approved by Landlord prior to such repair being made, which approval
shall not be unreasonably withheld. All such repairs or replacements shall be
subject to the supervision and control of Landlord, and all repairs and
replacements shall be made with materials of equal or better quality than the
items being repaired or replaced.

 

13.2. Landlord Repairs. Landlord shall, at its expense throughout the Term,
repair, replace and restore the foundation, exterior and interior load-bearing
walls, roof structure and roof covering and

 

7



--------------------------------------------------------------------------------

tuckpointing of the Premises; provided, however, in the event that any such
repair, replacement or restoration is a Tenant Necessitated Repair and
Replacement, then Tenant shall be required to reimburse Landlord for all costs
and expenses that Landlord incurs in order to perform such Tenant Necessitated
Repair and Replacement, and such reimbursement shall be paid, in full, within 10
days after Landlord’s delivery of demand therefor. Landlord agrees to commence
the repairs, replacements or restoration described in this Section 13.2 within a
reasonable period of time after receiving from Tenant written notice of the need
for such repairs. Landlord agrees, at its expense, to maintain and repair the
parking lot and to replace the parking lot one time during the Term; provided,
however, following such replacement of the parking lot by Landlord, Landlord
shall not have any further responsibility for the maintenance, repair or
replacement of the parking lot and Tenant shall have the sole responsibility
therefor as set forth in Section 13.1.

 

14. UTILITIES. Tenant shall purchase all utility services from the utility or
municipality providing such service; shall provide for scavenger, cleaning and
extermination services; and shall pay for such services when payments are due.
Tenant shall be solely responsible for the repair and maintenance of any meters
necessary in connection with such services. Tenant’s use of electrical energy in
the Premises shall not, at any time, exceed the capacity of either or both of
(i) any of the electrical conductors and equipment in or otherwise servicing the
Premises; and (ii) the HVAC systems of the Building.

 

15. INVOLUNTARY CESSATION OF SERVICES. Landlord reserves the right, without any
liability to Tenant and without affecting Tenant’s covenants and obligations
hereunder, to stop service of the HVAC, electric, sanitary, elevator (if any),
or other systems serving the Premises, or to stop any other services required by
Landlord under this Lease, whenever and for so long as may be necessary by
reason of (i) accidents, emergencies, strikes, or the making of repairs or
changes which Landlord or Agent in good faith deems necessary or (ii) any other
cause beyond Landlord’s reasonable control. Further, it is also understood and
agreed that Landlord or Agent shall have no liability or responsibility for a
cessation of services to the Premises that occurs as a result of causes beyond
Landlord’s or Agent’s reasonable control. No such interruption of service shall
be deemed an eviction or disturbance of Tenants, use and possession of the
Premises or any part thereof, or render Landlord or Agent liable to Tenant for
damages, or relieve Tenant from performance of Tenant’s obligations under this
Lease, including, but not limited to, the obligation to pay Rent; provided,
however, that if any interruption of services persists for a period in excess of
five consecutive business days Tenant shall, as Tenant’s sole remedy, be
entitled to a proportionate abatement of Rent to the extent, if any, of any
actual loss of use of the Premises by Tenant.

 

16. LANDLORD’S RIGHTS. Landlord, Agent and their respective agents, employees
and representatives shall have the right to enter and/or pass through the
Premises at any time or times upon reasonable prior notice (except in the event
of emergency): (a) to examine and inspect the Premises and to show them to
actual and prospective lenders, prospective purchasers or mortgagees of the
Premises or providers of capital to Landlord and its affiliates; and (b) to make
such repairs, alterations, additions and improvements in or to the Premises or
its facilities and equipment as Landlord is required or desires to make.
Landlord and Agent shall be allowed to take all materials into and upon the
Premises that may be required in connection with any repairs, alterations,
additions or improvements, without any liability to Tenant and without any
reduction or modification of Tenant’s covenants and obligations here under;
provided, however, that Landlord shall use reasonable efforts to avoid
interference with Tenant’s business operations and Tenant’s occupancy and use of
the Premises. During the period of six months prior to the Expiration Date (or
at any time, if Tenant has vacated or abandoned the Premises or is otherwise in
default under this Lease), Landlord and its agents may exhibit the Premises to
prospective tenants and erect a “For Lease” sign thereon.

 

17. NON-LIABILITY AND INDEMNIFICATION.

 

17.1. Non-Liability. Except as provided in Section 17.2.2, none of Landlord,
Agent, any other managing agent, or their respective affiliates, owners,
partners, directors, officers, agents and employees shall be liable to Tenant
for any loss, injury, or damage, to Tenant or to any other person, or to its or
their property, irrespective of the cause of such injury, damage or loss.
Further, except as provided in Section 17.2.2, none of Landlord, Agent, any
other managing agent, or their respective partners, directors, officers, agents
and employees shall be liable (a) for any damage caused by other persons in,
upon or about the Premises, or caused by operations in construction of any
public or quasi-public work; (b) with respect to matters for which Landlord is
liable, for consequential or indirect damages purportedly arising out of any
loss of use of the Premises or any equipment or facilities therein by Tenant or
any person claiming through or under Tenant; (c) any latent defect in the
Premises; (d) injury or damage to person or property caused by fire, or theft,
or resulting from the operation of heating or air conditioning or lighting
apparatus, or from falling plaster, or from steam, gas, electricity, water,
rain, snow, ice, or dampness, that may leak or flow from any part of the
Premises, or from the pipes, appliances or plumbing work of the same.

 

17.2. Indemnification.

 

17.2.1. Tenant Indemnification. Tenant hereby indemnifies, defends, and holds
Landlord, Agent and their respective affiliates, owners, partners, directors,
officers, agents and employees (collectively, “Landlord Indemnified Parties”)
harmless from and against any and all Losses (defined below) arising from or in
connection with (a) the conduct or management of the Premises or any business
therein, or any work or Alterations done, or any condition created by any or all
of Tenant and Tenant’s Parties in or about the

 

8



--------------------------------------------------------------------------------

Premises during the Term or during the period of time, if any, prior to the
Commencement Date that Tenant is given access to the Premises; (b) any act,
omission or negligence of any or all of Tenant and Tenant’s Parties; (c) any
accident, injury or damage whatsoever (unless caused by Landlord’s negligence,
subject however to any applicable doct___e of comparative or contributory
negligence) occurring in, at or upon the Premises caused by any or all of Tenant
and Tenant’s Parties; (d) any breach by Tenant of any of its warranties and
representations under this Lease; (e) any action necessary to protect Landlord’s
interest under this Lease in a bankruptcy proceeding or other proceeding under
the Bankruptcy Code; (f) any violation or alleged violation by any or all of
Tenant and Tenant’s Parties of any Law including, without limitation, any
Environmental Law; (g) any breach of the provisions of Section 9 by any or all
of Tenant and Tenant’s Parties; (h) claims for work or labor performed or
materials supplies furnished to, or at the request of, any or all of Tenant and
Tenant’s Parties; (i) claims arising from any breach or default on the part of
Tenant in the performance of any covenant contained in this Lease; (j) any
Hazardous Materials used, exposed, emitted, released, discharged, generated,
manufactured, sold, transported, handled, stored, treated, reused, presented,
disposed of or recycled in, at, near or under all or any portion of the Premises
as a result of the acts or omissions of any or all of Tenant and Tenant’s
Parties; and (k) the violation of any Environmental Law or any permit,
application or consent required in connection with any Environmental Law by any
or all of Tenant and Tenant’s Parties with respect to the Premises during the
Term, excluding, however, any violation of Environmental Law directly and solely
resulting from the acts or omissions of any or all of Landlord and Landlord’s
employees, agents and contractors (collectively, “Tenant’s Indemnified
Matters”). In case any action or proceeding is brought against any or all of
Landlord and the Landlord Indemnified Parties by reason of any of Tenant’s
Indemnified Matters. Tenant, upon notice from any or all of Landlord, Agent or
any Superior Party (defined below), shall resist and defend such action or
proceeding by counsel reasonably satisfactory to Landlord. The term “Losses”
shall mean all claims, demands, expenses, actions, judgments, damages (whether
direct or indirect, known or unknown, foreseen or unforeseen), penalties, fines,
liabilities, losses of every kind and nature (including, without limitation,
property damage, diminution in value of Landlord’s interest in the Premises,
damages for the loss or restriction on use of any space or amenity within the
Premises, damages arising from any adverse impact on marketing space in the
Premises, sums paid in settlement of claims and any costs and expenses
associated with injury, illness or death to or of any person), suits,
administrative proceedings, costs and fees, including, without limitation,
attorneys’ and consultants’ reasonable fees and expenses, and the costs of
cleanup, remediation, removal and restoration, that are in any way related to
any matter covered by the foregoing indemnity. The provisions of this Section
17.2.1 shall survive the expiration or termination of this Lease.

 

17.2.2. Landlord Indemnification. Landlord hereby indemnifies, defends and holds
Tenant harmless from and against any and all claims, losses, costs, damages
(actual, but not consequential or speculative), judgments, causes of action,
administrative proceedings and third party expenses (including, but not limited
to, court costs and attorneys’ reasonable fees) actually suffered or incurred by
Tenant as the sole and direct result of any negligent, willful or intentional
acts or omissions of any or all of Landlord, Agent and any parties within the
direct and sole control of either or both of Landlord and Agent. In the event
that any action or proceeding is brought against Tenant, and the foregoing
indemnity is applicable to such action or proceeding, then Landlord, upon notice
from Tenant, shall resist and defend such action or proceeding by counsel
reasonably satisfactory to Tenant. Notwithstanding anything to the contrary set
forth in this Lease, however, in all events and under all circumstances, the
liability of Landlord to Tenant shall be limited to the interest of Landlord in
the Premises (which Landlord hereby agrees shall in no event be less than twenty
percent (20%) of the market value of the Premises), and Tenant agrees to look
solely to Landlord’s interest in the Premises for the recovery of any judgment
or award against Landlord, it being intended that Landlord shall not be
personally liable for any judgment or deficiency. The provisions of this Section
I7.2.2 shall survive the expiration or termination of this Lease.

 

17.3. Force Majeure. The obligations of Tenant hereunder shall not be affected,
impaired or excused, and Landlord shall have no liability whatsoever to Tenant,
with respect to any act, event or circumstance arising out of (a) Landlord’s
failure to fulfill, or delay in fulfilling any of its obligations under this
Lease by reason of labor dispute, governmental preemption of property in
connection with a public emergency or shortages of fuel, supplies, or labor, or
any other cause, whether similar or dissimilar, beyond Landlord’s reasonable
control; or (b) any failure or defect in the supply, quantity or character of
utilities furnished to the Premises, or by reason of any requirement, act or
omission of any public utility or others serving the Premises, beyond Landlord’s
reasonable control. The obligations of Landlord hereunder shall not be affected,
impaired or excused, and Tenant shall have no liability whatsoever to Landlord,
with respect to any act, event or circumstance arising out of Tenant’s failure
to fulfill, or delay in fulfilling any of its obligations under this Lease
(except for and specifically excluding from this Section 17.3 the payment of any
monetary obligations required to be made by Tenant pursuant to the terms of this
Lease including, without limitation, the payment of Rent, which obligations
shall in no event be excused hereunder for any reason whatsoever) by reason of
labor dispute, governmental preemption of property in connection with a public
emergency or shortages of fuel, supplies, or labor, or any other cause, whether
similar or dissimilar, beyond Tenant’s reasonable control.

 

17.4. Limitation. Notwithstanding anything to the contrary herein, nothing in
this Section 17 shall be deemed to exculpate Landlord from, or indemnify
Landlord for, Landlord’s negligent or willful acts or omissions.

 

9



--------------------------------------------------------------------------------

18. DAMAGE OR DESTRUCTION.

 

18.1. Notification and Repair. Tenant shall give prompt notice to Landlord and
Agent of (a) any fire or other casualty to the Premises, and (b) any damage to
or defect in any part or appurtenance of the Property’s sanitary, electrical,
HVAC, elevator or other systems located in or passing through the Premises or
any part thereof. Subject to the provisions of Section 18.3 below, if the
Premises are damage by fire or other insured casualty. Landlord shall repair (or
cause Agent to repair) the damage and restore and rebuild the Premises (except
for Tenant’s Property) with reasonable dispatch after (x) notice to it of the
damage or destruction and (y) the adjustment of the insurance proceeds
attributable to such damage. Subject to the provisions or Section 18.3 below,
Tenant shall not be entitled to terminate this Lease and no damages,
compensation or claim shall be payable by Landlord for purported inconvenience,
loss of business or annoyance arising from any repair or restoration of any
portion of the Premises pursuant to this Section. Landlord (or Agent, as the
case may be) shall use its diligent, good faith efforts to make such repair or
restoration promptly and in such manner as not to unreasonably interfere with
Tenant’s use and occupancy of the Premises, but Landlord or Agent shall not be
required to do such repair or restoration work except during normal business
hours of business days.

 

18.2. Rental Abatement. If (a) the Premises are damaged by fire or other
casualty thereby causing the Premises to be inaccessible or (b) the Premises are
partially damaged by fire or other casualty, the Rent shall be proportionally
abated to the extent of any actual loss of use of the Premises by Tenant.

 

18.3. Total Destruction. If the Premises shall be totally destroyed by fire or
other casualty, or if the Premises shall be so damaged by fire or other casualty
that (in the reasonable opinion of a reputable contractor or architect
designated by Landlord): (i) its repair or restoration requires more than 180
days or (ii) such repair or restoration requires the expenditure of more than
50% of the full insurable value of the Premises immediately prior to the
casualty or (iii) the damage (x) is less than the amount stated in (ii) above,
but more than 10% of the full insurable value of the Premises; and (y) occurs
during the last two years of Lease Term. Landlord and Tenant shall each have the
option to terminate this Lease (by so advising the other, in writing) within 10
days after said contractor or architect delivers written notice of its opinion
to Landlord and Tenant, but in all events prior to the commencement of any
restoration of the Premises by Landlord. In such event, the termination shall be
effective as of the date upon which either Landlord or Tenant, as the case may
be, receives timely written notice from the other terminating this Lease
pursuant to the preceding sentence. If neither Landlord nor Tenant timely
delivers a termination notice, this Lease shall remain in full force and effect.
If (A) any holder of a mortgage or deed of trust encumbering the Premises or
landlord pursuant to a ground lease encumbering the Premises (collectively,
“Superior Parties”) or other party entitled to the insurance proceeds fails to
make such proceeds available to Landlord in an amount sufficient for restoration
of the Premises, or (B) the issuer of any casualty insurance policies on the
Premises fails to make available to Landlord (for any reason other than
Landlord’s failure to timely pay requisite premiums) sufficient proceeds for
restoration of the Premises, then Landlord may, at Landlord’s sole option,
terminate this Lease by giving Tenant written notice to such effect within 30
days after Landlord receives notice from the Superior Party or insurance
company, as the case may be, that such proceeds shall not be made available, in
which event the termination of this Lease shall be effective as of the date
Tenant receives written notice from Landlord of Landlord’s election to terminate
this Lease. For purposes of this Section 18.3 only, “full insurable value” shall
mean replacement cost, less the cost of footings, foundations and other
structures below grade.

 

19. EMINENT DOMAIN. If the whole, or any substantial portion, of the Premises is
taken or condemned for any public use under any Law or by right of eminent
domain, or by private purchase in lieu thereof, and such taking would prevent or
materially interfere with the Permitted Use of the Premises, this Lease shall
terminate effective when the physical taking of said Premises occurs. If less
than a substantial portion of the Premises is so taken or condemned, or if the
taking or condemnation is temporary (regardless of the portion of the Premises
affected), this Lease shall not terminate, but the Rent payable hereunder shall
be proportionally abated to the extent of any actual loss of use of the Premises
by Tenant. Landlord shall be entitled to any and all payment, income, rent or
award, or any interest therein whatsoever, which may be paid or made in
connection with such a taking or conveyance, and Tenant shall have no claim
against Landlord for the value of any unexpired portion of this Lease.
Notwithstanding the foregoing, any compensation specifically awarded to Tenant
for loss of business or goodwill, or for its personal property, shall be the
property of Tenant.

 

20. SURRENDER AND HOLDOVER. On the last day of the Term, or upon any earlier
termination of this Lease, or upon any re-entry by Landlord upon the Premises,
(a) Tenant shall quit and surrender the Premises to Landlord “broom-clean” and
in good order, condition and repair, except for ordinary wear and tear and such
damage or destruction as Landlord is required to repair or restore under this
Lease, and (b) Tenant shall remove all of Tenant’s Property therefrom, except as
otherwise expressly provided in this Lease. Landlord and Tenant acknowledge that
prior to the Commencement Date Tenant occupied a portion of the Premises
pursuant to that certain Lease dated August 16, 1990, by and between Rheem
Container Corporation (the predecessor in interest to Tenant) and Guion Road
Associates, Inc. (the predecessor in interest to Landlord) (the “Rheem Lease”),
a copy of which is attached hereto as Exhibit C. Pursuant to the terms of the
Rheem Lease, Landlord and Tenant each had certain repair obligations with
respect to the Premises. Tenant hereby agrees that notwithstanding any terms to
the contrary contained in the Rheem Lease, Tenant is and shall remain during the
Term hereof responsible for the repair, at Tenant’s sole cost and expense, of
all damage to the Premises occurring during the term of the Rheem Lease for
which Tenant was responsible pursuant to the terms thereof excluding the
existing damage to the downspout located on the exterior west wall of the
Premises and any future

 

10



--------------------------------------------------------------------------------

damage to the exterior storage area located on the west side of the Building
which is caused by the tenant occupying the premises west and adjacent to the
Premises (collectively, the “Prior Damage”). Therefore, prior to the Expiration
Date of this Lease or upon any re-entry by Landlord upon the Premises, Tenant
shall at Tenant’s sole cost and expense and in addition to the obligations
Tenant is required to perform under this Section 20 and this Lease, repair the
Prior Damage and restore the Premises. Further, if at any time during the term
of this Lease or at any time during the term of the Rheem Lease, any Hazardous
Materials have been generated, transported, stored, used, treated or disposed of
at, to, from, on or in the Premises by any or all of Tenant and Tenant’s
Parties, then, on the last day of the Term, upon any earlier termination of this
Lease, upon any re-entry by Landlord upon the Premises, or upon any assignment
by Tenant of Tenant’s interest in this Lease to other than a Tenant; affiliate,
as the case may be upon the request of Landlord, Tenant shall, at Tenant’s sole
cost and expense which in no event shall exceed the sum of Fifteen Thousand
Dollars ($15,000.00) (the “Audit Cap”), employ an environmental consultant or
professional to perform or complete a so-called “Phase I” environmental
inspection and assessment of the Premises in accordance with the American
Society of Testing Materials (or successor thereto) (“ASTM”) Standard E1527-97
(or the then equivalent of said Standard) entitled. Standard Practice for
Environmental Sit Assessments; Phase-I Environmental Site Assessment Process,
and generally accepted industry standards regarding environmental site
assessments. In the event that the results of such assessment indicate a
reasonable likelihood that there exists with respect to the Premises a violation
of an Environmental Law, Landlord shall be entitled to request Tenant, at
Tenant’s sole cost and expense, to cause additional environmental inspections
and tests to be performed, whether involving an ASTM “Phase II” evaluation or
otherwise; provided, however, in no event shall Tenant be required to incur any
cost and expense in excess of the Audit Cap for any such additional inspections
or teats. If Tenant remains in possession after the Expiration Date hereof or
after any earlier termination date of this Lease or of Tenant’s right to
possession: (i) Tenant shall be deemed a tenant-at-will; (ii) Tenant shall pay
150% of the aggregate of the Base Rent and Additional Rent last prevailing
hereunder., and also shall pay all actual damages sustained by landlord,
directly by reason of Tenant’s remaining in possession after the expiration or
termination of this Lease; (iii) there shall be no renewal or extension of this
Lease by operation of law; and (iv) the tenancy-at-will may be terminated upon
30 days’ written notice from Landlord. The provisions of this Section 20 shall
not constitute a waiver by Landlord of any re-entry rights of Landlord provided
hereunder or by law. The obligations imposed under this Section 20 preceding
sentence shall survive the termination or expiration of this Lease.

 

21. EVENTS OF DEFAULT.

 

21.1. Bankruptcy of Tenant. It shall be a default by Tenant under this Lease if
Tenant makes an assignment for the benefit of creditors, or files a voluntary
petition under any state or federal bankruptcy or insolvency law, or an
involuntary petition alleging an act of bankruptcy or insolvency is filed
against Tenant under any state or federal bankruptcy or insolvency law that is
not dismissed within 90 days, or whenever a petition is filed by or against (to
the extent not dismissed within 90 days) Tenant under the reorganization
provisions of the United States Bankruptcy Code or under the provisions of any
law or like import, or whenever a petition shall be filed by Tenant under the
arrangement provisions of the United States Bankruptcy Code or similar law, or
whenever a receiver of Tenant, or of, or for, the property of Tenant shall be
appointed., or Tenant admits it in insolvent or is not able to pay its debts as
they mature.

 

21.2. Default Provisions. Each of the following shall constitute a default by
Tenant under this Lease: (a) if Tenant fails to pay Rent or any other payment
when due hereunder within five days after written notice from Landlord of such
failure to pay on the due date; provided, however, that if in any consecutive 12
month period, Tenant shall, on three separate occasions, fail to pay any
installment of Rent on the date such installment of Rent is due, then, on the
third such occasion and on each occasion thereafter on which Tenant shall fail
to pay an installment of Rent on the date such installment of Rent is due,
Landlord shall be relieved from any obligation to provide notice to Tenant, and
Tenant shall then no longer have a five day period in which to cure any such
failure; or (b) if Tenant fails, whether by action or inaction, to timely comply
with, or satisfy, any or all of the obligations imposed on Tenant under this
Lease (other than the obligation to pay Rent) for a period of 30 days after
Landlord’s delivery to Tenant of written notice of such default under this
Section 21.2(b); provided, however, that if the default cannot, by its nature,
be cured within such 30 day period, but Tenant commences and diligently pursues
a cure of such default promptly within the initial 30 day cure period, then
Landlord shall not exercise its remedies under Section 22 unless such default
remains uncured for more than 60 days after Landlord’s notice; or (c) Tenant
vacates or abandons the Premises during the Term.

 

22. RIGHTS AND REMEDIES.

 

22.1. Landlord’s Cure Rights Upon Default of Tenant. If Tenant defaults in the
performance of any of its obligations under this Lease, Landlord, without
thereby waiving such default, may (but shall not be obligated to) perform the
same for the account, and at the expense of, Tenant upon compliance with any
notice requirements and cure periods set forth in Section 21.2.

 

22.2. Landlord’s Remedies. In the event of any default by Tenant under this
Lease, Landlord, at its option, and after any applicable notice and cure period
(required pursuant to Section 21.2), but without additional notice or demand
from landlord, if any, as provided in Section 21.2 has expired, may, in addition
to all other rights and remedies provided in this Lease, or otherwise at law or
in equity: (a) terminate this Lease and Tenant’s right of possession of the
Premises; or (b) terminate Tenant’s right of possession of the Premises without
terminating this Lease; provided, however, that Landlord shall use its
reasonable efforts,

 

11



--------------------------------------------------------------------------------

whether Landlord elects to proceed under Subsections (a) or (b) above, to relet
the Premises, or any part thereof for the account of Tenant, for such rent and
term and upon such terms and conditions as are acceptable to Landlord. For
purposes of any reletting, Landlord is authorized to decorate, repair, alter and
improve the Premises to the extent deemed necessary by Landlord, in its sole,
but reasonable, discretion. In the event of the termination of this Lease by
Landlord pursuant to (a) above, Landlord shall be entitled to recover from
Tenant (i) all damages and other sums that Landlord is entitled to recover under
any provision of this Lease or at law or in equity, including, but not limited
to, all fixed dollar amounts of Base Rent and Additional Rent accrued and unpaid
for the period up to and including such termination date; (ii) all other
additional sums payable by Tenant, or for which Tenant is liable, or in respect
of which Tenant has agreed to indemnify Landlord, under any of the provisions of
this Lease, that may be then owing and unpaid; (iii) all costs and expenses
(including, without limitation, court costs and attorneys’ reasonable fees)
incurred by Landlord in the enforcement of its rights and remedies under this
Lease; and (iv) any damages provable by Landlord as a matter of law including,
without limitation, an amount equal to the positive difference, if any, between
(x) the discounted present value at (6% per annum) of the Base Rent required to
be paid for the remainder of the Term (measured from the effective termination
date of this Lease) and (y) the fair market rental value of the Premises
(determined at the date of termination of this Lease) after deduction (from such
fair market rental value) of the projected costs and expenses of reletting the
Premises (including the anticipated costs of repairs, alterations, improvements,
additions, legal fees and brokerage commissions) as reasonably estimated by
Landlord. If Landlord elects to pursue its rights and remedies under Subsection
(b) above, and the Premises are relet and a sufficient sum is not realized
therefrom, then to satisfy the payment, when due of Base Rent and Additional
Rent reserved under the Lease for any monthly period (after payment of all
Landlord’s reasonable expenses of reletting), Tenant shall, in Landlord’s sole
judgment, either (i) pay any such deficiency monthly or (ii) pay such deficiency
on an accelerated basis, which accelerated deficiency shall be discounted at a
rate of 6 % per annum. If Landlord elects to pursue its rights and remedies
under Subsection (b) above, and Landlord fails to relet the Premises, then
Tenant shall pay to Landlord the sum of (x) the projected costs of Landlord’s
expenses of reletting (including the anticipated costs of repairs, alterations,
improvements, additions, legal fees and brokerage commissions) as reasonably
estimated by Landlord and (y) the accelerated amount of Base Rent and Additional
Rent due under the Lease for the balance of the Term, discounted at a rate of 6%
per annum. Tenant agrees that Landlord may file suit to recover any sums due to
Landlord hereunder from time to time and that such suit or recovery of any
amount due Landlord hereunder shall not be any defense to any subsequent action
brought for any amount not theretofore reduced to judgment in favor of Landlord.
If Landlord elects to pursue its rights and remedies under Subsection (b), then
Landlord shall at any time have the further right and remedy to rescind such
election and pursue its rights and remedies under Subsection (a). the event
Landlord elects, pursuant to clause (b) of this Section 22.2, to terminate
Tenant’s right of possession only, without terminating this Lease, Landlord may,
at Landlord’s option, enter into the Premises, remove Tenant’s Property,
Tenant’s signs and other evidences of tenancy, and take and hold possession
thereof, as provided in Section 20 hereof; provided, however, that such entry
and possession shall not terminate this Lease or release Tenant, in whole or a
part, from Tenant’s obligation to pay the Base Rent and Additional Rent reserved
hereunder for the full Term, or from any other obligation of Tenant under this
Lease. Any and all property that may be removed from the Premises by Landlord
pursuant to the authority of the Lease or of law, to which Tenant is or may be
entitled, may be handled, removed or stored by Landlord at the risk, cost and
expense of Tenant, and in no event or circumstances shall Landlord be
responsible for the value, preservation or safekeeping thereof. Tenant shall pay
to Landlord, upon demand, any and all expenses incurred in such removal and all
storage charges against such property so long as the same shall be in Landlord’s
possession or under Landlord’s control. Any such property of Tenant not retaken
from storage by Tenant within 30 days after the end of the Term, however
terminated, shall be conclusively presumed to have been conveyed by Tenant to
Landlord under this Lease as in a bill of sale, without further payment or
credit by Landlord to Tenant.

 

22.3. Additional Rights of Landlord. Any and all costs, expenses and
disbursements, of any kind or nature, incurred by Landlord or Agent in
connection with the enforcement of any and all of the terms and provisions of
this Lease, including attorneys’ reasonable fees (through all appellate
proceedings), shall be due and payable (as Additional Rent) upon Landlord’s
submission of an invoice therefor provided, however, for any such expense or
disbursement in excess of $5,000.00 upon Tenant’s written request. Landlord
shall provide Tenant with a copy of the invoice or statement with respect
thereto. All sums advanced by Landlord or Agent on account of Tenant under this
Section, or pursuant to any other provision of this Lease, and all Base Rent and
Additional Rent, if delinquent or not paid by Tenant and received by Landlord
when due hereunder, shall bear interest at the rate of 5% per annum above the
“prime” or “reference” or “base” rate (on a per annum basis) of interest
publicly announced as such, from time to time, by Bank One, from the due date
thereof until paid, and such interest shall be and constitute Additional Rent
and be due and payable upon Landlord’s or Agent’s submission of an invoice
therefor. The various rights, remedies and elections of Landlord reserved,
expressed or contained herein are cumulative and no one of them shall be deemed
to be exclusive of the others or of such other rights, remedies, options or
elections as are now or may hereafter be conferred upon Landlord by law.

 

22.4. Event of Bankruptcy. In addition to, and in no way limiting the other
remedies set forth herein, Landlord and Tenant agree that if Tenant ever becomes
the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then: (a) “adequate assurance of future
performance” by Tenant and/or any assignee of Tenant pursuant to Bankruptcy Code
Section 365 will include (but not be limited to) payment of an additional/new
security deposit in the amount of three times the then current Base Rent payable
hereunder; (b) any person or entity to which this Lease is assigned, pursuant to
the provisions of the Bankruptcy Code, shall be deemed, without further act or
deed, to have assumed all of the obligations of Tenant arising under this Lease
on and after the effective date of such assignment. Any such assignee shall,
upon demand by Landlord, execute and

 

12



--------------------------------------------------------------------------------

deliver to Landlord in instrument confirming such assumption of liability; (c)
notwithstanding anything in this Lease to the contrary, all amount payable by
Tenant to or on behalf of Landlord under this Lease, whether or not expressly
denominated as “Rent”, shall constitute “rent” for the purposes of Section
502(b)(6) of the Bankruptcy Code; and (d) if this Lease is assigned to any
person or entity pursuant to the provisions of the Bankruptcy Code, any and all
monies or other considerations payable or otherwise to be delivered to Landlord
or Agent (including Base Rent. Additional Rent and other amounts hereunder),
shall be and remain the exclusive property of Landlord and shall not constitute
property of Tenant or of the bankruptcy estate of Tenant. Any and all monies or
other considerations constituting Landlord’s property under the preceding
sentence not paid or delivered to Landlord or Agent shall be held in trust by
Tenant or Tenant’s bankruptcy estate for the benefit of Landlord and shall be
promptly paid to or turned over to Landlord.

 

22.5. Landlord’s Default. In the event that Landlord defaults in the observance
or performance of any term or condition required to be performed by Landlord
hereunder. Tenant may elect either to (i) act to cure and remedy such default
hereunder by Landlord or (ii) commence an action in a court of competent
jurisdiction to compel performance by Landlord hereunder; *provided, however,
that Tenant may not exercise either of such remedies without first providing
written notice of the alleged default to Landlord, setting forth, with
reasonable specificity and detail, the nature of such default, and thereafter
permitting Landlord a 30 day period to cure such default (which cure period may
be extended if Landlord is diligently pursuing performance of the applicable
cure, but such cure is not completed, within the 30 day period). Upon expiration
of Landlord’s cure period, Tenant shall deliver written notice to of advising of
Tenant’s election of (i) or (ii) above. The remedies provided in (i) and (ii)
are Tenant’s sole and exclusive remedies, whether at Law or in equity. In. the
event that Tenant elects alternative (i), Landlord shall reimburse Tenant for
all reasonable third-party costs and expenses actually expended by Tenant to
perform any obligation of Landlord actually and properly owing hereunder. In
connection with the exercise of the foregoing remedies or otherwise, Tenant
shall not be entitled to any abatement, deduction or “set off against the Rent
payable hereunder. Furthermore, any work performed by Tenant pursuant to its
election of remedy (i) shall comply with the requirements of Section 11.

 

23. BROKER. Tenant covenants, warrants and represents that the broker set forth
in Section 1.8(A) was the only broker to represent Tenant in the negotiation of
this Lease (“Tenant’s Broker”). Landlord covenants, warrants and represents that
the broker set forth in Section 1.8(B) was the only broker to represent Landlord
in the negotiation of this Lease (“Landlord’s Broker”) Landlord shall be solely
responsible for paying the commission of Landlord’s Broker. Each party agrees to
and hereby does defend, indemnify and hold the other harmless against and from
any brokerage commissions or finder’s fees or claims therefor by a party
claiming to have dealt with the indemnifying party and all costs, expenses and
liabilities in connection therewith, including, without limitation, reasonable
attorneys’ fees and expenses, for any breach of the foregoing. The foregoing
indemnification shall survive the termination of this Lease for any reason.

 

24. MISCELLANEOUS.

 

24.1. Merger. All prior understandings and agreements between the parties are
merged in this Lease, which alone fully and completely expresses the agreement
of the parties. No agreement shall be effective to modify this Lease, in whole
or in part, unless such agreement is in writing, and is signed by the party
against whom enforcement of said change or modification is sought.

 

24.2. Notices. Any notice required to be given by either part pursuant to this
Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if personally delivered, or if sent by Federal Express or
other comparable commercial overnight delivery service, addressed to the other
party at the addresses set forth below (or to such other address as Landlord or
Tenant may designate to each other from time to time by written notice), and
shall be deemed to have been given, rendered or made on the day so delivered or
on the first business day after having been deposited with the courier service:

 

If to Landlord:

  

Carlyle/FR Investors, L.L.C.

c/o FR Op Fund Management, LLC

311 South Wicker Drive, Suite 4000

Chicago, Illinois 60606

Attn: Vice President - Portfolio Management

With a copy to:

  

First Industrial Realty Trust, Inc.

425 Sadler Circle West Drive

Indianapolis, Indiana 47201

Attn: Tim Donohue

with a copy to:

  

Barack Ferrazzano Kirschbaum Perlman & Nagelberg

333 West Wacker Drive

Suite 2700

Chicago, IIlinios 60606

Attn: Suzanne Bessette-Smith

 

13



--------------------------------------------------------------------------------

If to Tenant:

  

Quality Director

Southcorp Packaging

6O47N Guion Road

Indianapolis, Indiana 46254

With a copy to:

  

Sauthcorp Packaging

100 Galleria Parkway

Suite 950

Atlanta, Georgia 30339

Attn: Chief Financial Officer

 

24.3. Non-Waiver. The failure of either party to insist, in any one or more
instances, upon the strict performance of any one or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or of the right to exercise such election, but
the Lease shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. The receipt and acceptance by Landlord or
Agent of Base Rent or Additional Rent with knowledge of breach by Tenant of any
obligation of this Lease shall not be deemed a waiver of such breach.

 

24.4. Legal Costs. Any party in breach or default under this Lease (the
“Defaulting party” shall reimburse the other party (the “Nondefaulting Party”)
upon demand for any legal fees and court (or other administrative proceeding)
costs or expenses that the Nondefaulting Party incurs in connection with the
breach or default, regardless whether suit is commenced or judgment entered.
Such costs shall include legal fees and costs incurred for the negotiation of a
settlement, enforcement of rights or otherwise. Furthermore, in the event of
litigation, the court in such action shall award to the party in whose favor a
judgment is entered a reasonable sum as attorneys’ fees and costs, which sum
shall be paid by the losing party. Tenant shall pay Landlord’s attorneys’
reasonable fees incurred in connection with Tenant’s request for Landlord’s
consent under provisions of this Lease governing assignment and subletting (with
the exception of a sublet or assignment to a Tenant affiliate), or in connection
with any other act which Tenant proposes to do and which requires Landlord’s
consent.

 

24.5. Parties Bound. Except as otherwise expressly provided for in this Lease,
this Lease shall be binding upon, and inure to the benefit of, the successors
and assignees of the parties hereto. Tenant hereby releases Landlord named
herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord’s ownership interest in the Premises. In the
event of such conveyance and transfer. Landlord’s obligations shall thereafter
be binding upon each transferee (whether Successor Landlord or otherwise). No
obligation of Landlord shall arise under this Lease until the instrument is
signed by, and delivered to, both Landlord and Tenant.

 

24.6. Recordation of Lease. Tenant shall not record or file this Lease (or any
memorandum hereof) in the public records of any count/ or state.

 

24.7. Survival of Obligations. Upon the expiration or other termination of this
Lease, neither party shall have any further obligation nor liability to the
other except as otherwise expressly provided in this Lease and except for such
obligation as, by their nature or under the circumstances, can only be, or by
the provisions of this Lease, may be performed after such expiration or other
termination.

 

24.8. Governing Law Construction. This Lease shall be governed by and construed
in accordance with the laws of the state in which the Premises are located. If
any provision of this Lease shall be invalid or unenforceable, the remainder of
this Lease shall not be affected but shall be enforced to the extent permitted
by Law. The captions, headings and titles in this Lease are solely for
convenience of reference and shall not affect its interpretation. This Lease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Lease to be drafted. Each covenant,
agreement, obligation, or other provision of this Lease to be performed by
Tenant, shall be construed as a separate and independent covenant of Tenant, not
dependent on any other provision of this Lease. All terms and words used in this
Lease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. This Lease may be executed in counterpart and, when all counterpart
documents are executed, the counterparts shall constitute a single binding
instrument.

 

24.9. Time. Time is of the essence of this Lease. If the time for performance
hereunder falls on a Saturday, Sunday or a day that is recognized as a holiday
in the state in which the Premises are located, then such time shall be deemed
extended to the next day that is not a Saturday, Sunday or holiday in said
state.

 

24.10. Authority of Tenant. If Tenant is a corporation, partnership, limited
liability company, association or any other entity, is shall deliver to
Landlord, concurrently with the delivery to Landlord of an executed Lease
certified resolutions of Tenant’s directors or other governing person or body
(i) authorizing execution and delivery of this Lease and the performance by
Tenant of its obligations hereunder and (ii) certifying the authority of the
party executing the Lease as having been duly authorized to do so.

 

14



--------------------------------------------------------------------------------

24.11. INTENTIONALLY DELETED.

 

24.12. Submission of Lease. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to lease. This Lease is
not effective until execution by and delivery to both Landlord and Tenant.

 

24.13. Joint and Several Liability. All parties signing this Lease as Tenant
shall be jointly and severally liable for all obligations of Tenant hereunder.

 

24.14. Riders. All Riders and Exhibits attached hereto and executed (or
initialed) both by Landlord and Tenant shall be deemed to be a part hereof and
hereby incorporated herein.

 

IN WITNESS WHEREOF Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

LANDLORD: CARLYLE/FR INVESTORS, L.L.C., a Delaware limited liability company By:
  FR OP Fund Management, LLC By:   /s/ Illegible Its:   Portfolio Manager
TENANT: SOUTHCORP PACKAGING USA, INC. By:   /s/ Illegible Its:   President

 

15